Exhibit 10.20
 
Director Compensation Arrangements


 
Compensation of Non-Employee Directors Upon Initial Election to the Board
 
Each non-employee director will be entitled to receive a non-qualified stock
option to purchase 30,000 shares of common stock of the Corporation vesting
annually over three years and granted on the fifth business day following his or
her initial election to the Board.
 
Annual Compensation of Non-Employee Directors
 
Each non-employee director will be entitled to receive an annual retainer in the
amount of $35,000 paid in four equal quarterly installments. The Chairman will
also be entitled to receive an additional annual retainer of $35,000 paid in
four equal quarterly installments. Each non-employee director member of the
Audit Committee will be entitled to receive an additional annual retainer of
$9,000 paid in four equal quarterly installments. Each non-employee director
member of the Compensation Committee will be entitled to receive an additional
annual retainer of $6,000 paid in four equal quarterly installments. Each
non-employee member of the Governance Committee will be entitled to receive an
additional annual retainer of $4,000 paid in four equal quarterly installments.
The Committee Chairman of the Audit Committee will be entitled to receive an
additional annual retainer of $18,000 paid in four equal quarterly
installments.  The Committee Chairman of the Compensation Committee will be
entitled to receive an additional annual retainer of $12,000 paid in four equal
quarterly installments.  The Committee Chairman of the Governance Committee will
be entitled to receive an additional annual retainer of $4,000 paid in four
equal quarterly installments.  Each non-employee director will also be entitled
to receive an equity award having an aggregate Black-Scholes cash value of
$60,000, rounded to the nearest 100 shares, vesting fully one year from the date
of grant  and granted on the fifth business day following the Corporation’s
Annual Meeting of Stockholders, with such award to be evidenced by a grant of a
non-qualified common stock option covering half of the value of the award and
deferred stock awards of restricted stock units covering the remaining half.  In
addition, non-employee directors shall be reimbursed for their expenses incurred
in connection with attending Board and Committee meetings.
 